t c memo united_states tax_court estate of etta h weinberg deceased mellon bank donald h herman and louise w albert executors petitioners v commissioner of internal revenue respondent docket no filed date steven t stern and david j ackerman for petitioners alan s kline for respondent memorandum findings_of_fact and opinion whalen judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of mrs etta h weinberg herein referred to as the decedent after concessions by the parties the sole issue for decision is the fair_market_value of a limited_partnership_interest over which the decedent had a general_power_of_appointment on the date of her death throughout this opinion all section references are to the internal_revenue_code as in effect on the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation and the accompanying exhibits are incorporated herein the decedent died on date she was a resident of philadelphia pennsylvania at that time she was also a widow her husband mr bernard weinberg had died in she was survived by two children from her marriage to mr weinberg mr paul s weinberg and ms louise w brown on the date of her death the decedent possessed a general_power_of_appointment over the principal of a so- called marital_deduction_trust that had been created under the last will and testament of her late husband referred to herein as trust a_trust a held a 235-percent interest in a limited_partnership the hill house limited_partnership hill house hill house owned and operated an apartment complex that consisted of an 11-story building containing apartment units an office suite a two-level underground parking garage and a swimming pool the apartment complex had been constructed in at the time of the decedent's death only three of the apartment units in the complex were vacant as of date there was one mortgage on the property in the principal_amount of dollar_figure the mortgage was payable in monthly installments of dollar_figure including principal and interest at the annual rate of dollar_figure percent the final mortgage payment was due on date the parties agree that on the date of the decedent’s death the fair_market_value of the apartment complex was dollar_figure hill house is governed by the hill house limited_partnership agreement of date article iv of the agreement governs distributions to the partners paragraph of the agreement gives the general_partner sole discretion to determine when distributions are made it further provides such distributions shall be made pro_rata to the partners in accordance with their respective percentage interests article vii of the agreement governs the transferability of partnership interests and paragraph thereof gives all partners a right_of_first_refusal under which a partner who wishes to transfer his her or its interest in hill house to a third party must first offer to sell the interest to the other partners on the same terms and conditions offered by the third party paragraph of the agreement gives the general_partner absolute discretion to consent to or deny the substitution of a limited_partner unless the purchaser is already a partner the limited_partnership agreement sets forth the following list of partners and the percentage interest of each general_partner percentage interest paul s weinberg limited partners trust a paul trust etta h weinberg copartner in m e l realty co anne k gross copartner of m e l realty co barbara g reines copartner in m e l realty co paul trust copartner in m e l realty co anne k gross max and esther s oppenheim oo as shown above the decedent’s son mr paul s weinberg was the sole general_partner of hill house and held a 1-percent interest in the partnership in that capacity he was also the sole beneficiary of the paul s weinberg testamentary_trust that had been created under his father’s last will and testament referred to above and herein as the paul trust the paul trust had a limited_partnership_interest of percent in hill house and an additional interest of percent in hill house as a copartner of m e l realty co on date the decedent created an inter_vivos_trust and on date she substantially amended it the amended trust directed that upon the decedent’s death the trustees were to distribute all the decedent’s interests in hill house to a_trust that she had created earlier for the benefit of her son mr paul s weinberg and his issue the paul family_trust this distribution was to include the 235-percent interest in hill house held in trust a over which the decedent possessed a general_power_of_appointment the decedent’s will states that the decedent exercised her power_of_appointment over the subject limited_partnership_interest as provided in the amended trust her will states as follows i exercise in full the power_of_appointment given to me under article iii of the last will and testament of my late husband bernard weinberg and direct that all assets governed thereby be distributed to my trustees under my trust executed date as amended whereunder i am now trustee in the event that such trust for any reason is not in existence at the time of my death i exercise my power_of_appointment in favor of my executors the financial statements of hill house for the years through report the following rental income dollar_figure dollar_figure dollar_figure total income big_number big_number big_number net_income big_number big_number big_number cash big_number big_number big_number mortgage payable big_number big_number big_number distributions big_number big_number decedent’s estate on the estate_tax_return filed on behalf of the the executors of the estate reported dollar_figure as the value of the 235-percent interest in hill house over which the decedent held a general_power_of_appointment the estate now claims that the fair_market_value is dollar_figure in the notice_of_deficiency respondent determined that the fair_market_value of the subject interest in hill house was dollar_figure claims that the fair_market_value is dollar_figure respondent now opinion sec_2031 provides that the value of the gross_estate of a decedent is determined by including the value at the time of the decedent's death of all property real or personal tangible or intangible wherever situated sec_2041 provides generally that a decedent's gross_estate shall include the value of all property over which the decedent has a general_power_of_appointment at the time of his or her death see sec_2041 a as mentioned above at the time of her death the decedent possessed a general_power_of_appointment over a 235-percent limited_partnership_interest in hill house in this opinion we sometimes refer to this interest as the subject limited_partnership_interest thus the decedent’s gross_estate includes the value of this interest the sole issue for decision in this case is the fair_market_value of the subject limited_partnership_interest fair_market_value is defined for federal estate and gift_tax purposes as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of all the relevant facts see sec_20_2031-1 estate_tax regs 411_us_546 79_tc_938 this is an objective test based upon hypothetical buyers and sellers in the marketplace and is not based upon a particular buyer or seller see 658_f2d_999 5th cir estate of andrews v commissioner supra pincite the value of an item of property as of the date of a person's death is a question of fact see 325_f2d_934 8th cir affg tcmemo_1961_347 94_tc_193 the taxpayer bears the burden of proving that respondent's determination of fair_market_value of property is incorrect see rule a the court as the trier of fact must weight all relevant evidence and draw appropriate inferences see eg 92_tc_312 the determination of fair_market_value is an inherently imprecise process see 88_tc_38 buffalo tool die manufacturing co v commissioner t c on numerous occasions this court has stressed the appropriateness of settling valuation issues see estate of andrews supra pincite buffalo tool die manufacturing co v commissioner supra pincite 48_tc_502 furman v commissioner tcmemo_1998_157 in this case the parties agree that in valuing the subject limited_partnership_interest a minority discount and a lack of marketability discount must be applied the minority discount accounts for a decedent’s lack of control_over the property see 87_tc_78 82_tc_239 affd without published opinion 786_f2d_1174 9th cir estate of andrews v commissioner supra pincite the lack of marketability discount accounts for the fact that there is no ready market for a decedent’s interest in the property see estate of andrews v commissioner supra pincite while the parties agree that both discounts are appropriate they disagree about the amount of each discount and thus they disagree about the value of the subject limited partnership’s interest to establish the value of the subject limited_partnership_interest the parties rely upon the testimony and report of their respective expert witnesses the court evaluates an expert opinion in light of the demonstrated -- - gualifications of the expert and all other evidence of value see estate of newhouse v commissioner supra pincite 86_tc_547 the court is not bound by the opinion of any expert witness see estate of newhouse v commissioner supra pincite estate of hall v commissioner supra pincite parker v commissioner t c pincite the court may adopt an expert's entire opinion or selectively choose to adopt some portion of the expert's opinion see parker v commissioner supra pincite because valuation necessarily results in an approximation the value at which the court arrives need not be one as to which there is specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence see 538_f2d_927 2d cir affg tcmemo_1974_285 petitioners expert petitioners rely on the expert report of mr robert m siwicki of howard lawson co mr siwicki is an accredited senior appraiser with the american society of appraisers and holds a master's degree in finance from the wharton school mr siwicki valued the subject limited_partnership_interest using both the capitalization of income approach and the net asset value approach under the capitalization of income approach it is necessary to identify the income stream to be capitalized the income stream is then capitalized using a rate of return realized by hypothetical investors on comparable investments under the net asset value approach it is necessary to determine the net asset value of the asset if necessary that value is then discounted to reflect the minority ownership of the interest mr siwicki started his valuation in this case by reviewing the data on publicly registered real_estate partnerships compiled in the may date edition of the perspective a bimonthly publication of partnership profiles inc which provides market data for publicly registered limited_partnership interests mr siwicki focused on limited_partnerships that invested in residential property had little or no debt and made cash distributions to the limited partners he identified seven publicly registered real_estate partnerships that he believed were comparable to hill house they are listed below with their yield and discount to net asset value nav type of discount partnership investment_yield to nav american insured mortgage m american insured mortgage m hutton conam realty investor sec_4 e na ids balcor income properties e krupp insured plus m krupp insured plus ii m shearson lehman sr income fund e na not available four of the above partnerships those with an m in the column entitled type of investment did not own real properties but invested in portfolios of federally insured mortgages mr siwicki believed that they were less risky than their equity-based counterparts and would be expected to have lower discounts to nav compared to equity- based real_estate partnerships he selected the ids balcor income properties a partnership that owned only two apartment buildings as the limited_partnership that was most comparable to hill house that owned a single property the data for ids balcor reported a yield of approximately percent and a net asset value discount of percent in identifying an appropriate income stream mr siwicki noted that there was a disconnect between the performance of the hill house partnership and the amount of distributions being made for that reason he chose as the income stream a 3-year average of the cash distributions made during the years through dollar_figure ie total distributions during 3-year period dollar_figure divided by in calculating the average distributions mr siwicki did not adjust the average to take into account the final mortgage payment due on date a 235-percent share of the 3-year average of cash distributions 1ie the share attributable to the subject limited_partnership_interest is dollar_figure ie dollar_figure x percent mr siwicki capitalized that amount dollar_figure by percent the approximate yield of an interest in ids balcor to arrive at dollar_figure as the value of the subject limited_partnership_interest as mentioned above the parties agree for purposes of this case that the fair_market_value of the hill house apartment complex on the date of death was dollar_figure on the basis of the financial statements of hill house for and the fair_market_value of the property as stipulated by the parties mr siwicki determined that the net asset value of hill house on the date of the decedent’s death was dollar_figure thus the subject 235-percent interest in the net asset value of hill house was dollar_figure by applying the discount of percent identified in the case of ids balcor mr siwicki computed dollar_figure as the value of the subject limited_partnership_interest using the net asset value approach i1 ée dollar_figure x mr siwicki combined the values he computed under the two approaches by weighting the capitalization approach by percent and the net asset value approach by percent mr siwicki felt a 3-to-1 ratio adequately emphasized the fact that the capitalization approach was the more important approach for this partnership_interest this resulted ina value of the subject limited_partnership_interest of dollar_figure mr siwicki then applied a 35-percent discount to the above value to account for the lack of marketability of the subject limited_partnership_interest he reviewed various market studies on illiguid securities to arrive at the amount of this discount in particular he relied ona study by the securities_and_exchange_commission sec that compared sales between and of the restricted_stock of companies that also had freely tradable publicly traded counterparts -- - after analyzing the various market studies on illiquid securities mr siwicki concluded that the lack of marketability discount for the subject limited_partnership_interest was most comparable to the portion of the sec study that reported a 30-percent discount for restricted securities of nonreporting over-the-counter issuers however mr siwicki believed the subject limited_partnership_interest warranted a greater discount due to two differences first he found that there was no prospect of a public market ever developing for this interest second he found that the restrictions on the sale of this interest were perpetual as opposed to the restrictions in the studies which lasted for only to years thus mr siwicki concluded a 35-percent discount represented the lack of marketability of the interest after applying this discount mr siwicki concluded that the fair_market_value of the subject limited_partnership_interest on the date of death was dollar_figure mr siwicki's analysis is summarized as follows petitioner's expert distributions during distributions during distributions during total distributions average annual distributions percentage interest share of average annual distributions percentage yield of ids balcor income properties value of hill house before marketability discount weight of capitalization approach less marketability discount of fair_market_value of the subject limited_partnership_interest capitalization approach dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure value of apartment complex other assets total liabilities net asset value of hill house percentage interest share of net asset value less discount of value of hill house before marketability discount weight of net asset value approach net asset value approach dollar_figure dollar_figure -_dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the values computed by mr siwicki are slightly different from the above values because of rounding respondent's expert respondent relies on the testimony and expert report of dr samuel j kursh who is certified as a business appraiser by the institute of business appraisers inc and holds a doctorate in business administration from george washington university dr kursh valued the subject limited_partnership_interest using only the capitalization of income approach according to dr kursh the net asset value approach is inappropriate for valuing the subject interest in hill house because the partnership's underlying asset was income-producing real_estate respondent argues that the net asset value is irrelevant because a hypothetical buyer could not control the sale of the underlying property or the liquidation of the partnership dr kursh began his valuation by computing a discount rate to do this he selected comparables from the limited_partnerships referenced in the may date edition of the perspective this is the same publication used by petitioner’s expert but a later edition dr kursh -- - selected partnerships that owned real_estate residential and or commercial had low debt or leverage had cash flows greater than their distributions and capital expenditures and had assets that were valued by independent appraisers dr kursh's criteria produced comparables according to his report investors in these comparables anticipated annual returns from cash distributions ranging from dollar_figure percent to dollar_figure percent dr kursh selected the midpoint of those yields dollar_figure percent as the rate of return an investor would require for a minority interest investment in a limited_partnership with the characteristics of the comparables dr kursh then made three adjustments to the average yield of the comparables to take into account the particular characteristics of hill house first dr kursh added basis points to account for the fact that hill house owned only one piece of property and thus lacked diversity while the comparables owned multiple pieces of property second dr kursh subtracted basis points to account for the fact that the general_partner of hill house was also a limited_partner according to dr kursh this commonality of interest would tend to ensure cash distributions to the limited partners again this characteristic was not present in the comparables lastly dr kursh subtracted basis points to account for the fact that the data for the comparables might include distressed sales dr kursh based this adjustment on the following editor's note in the perspective limited_partnership investments are generally illiquid long term investments sellers of such investments are often con- sidered distressed for various reasons and find it necessary to accept discounted sales prices as a result the above price information may not reflect the intrinsic value of a limited_partnership_interest after making the above adjustments to the average yield dr kursh concluded that a potential purchaser would require an investment in hill house to yield a rate of return of percent 1ie dollar_figure dollar_figure - dollar_figure - for an income stream dr kursh used the cash distributions made by hill house in dollar_figure a 235-percent share of the cash distributions is approximately dollar_figure because the only liability on the property was the mortgage that was due to be fully paid on date dr kursh believed that the partnership would realize a substantial increase in income after that - - date dr kursh reasoned that the aggregate distributions made during were at the minimum level of distributions that a potential buyer would anticipate applying the discount rate of percent to the decedent's distributions of dollar_figure dr kursh computed the value of the decedent’s interest in hill house of dollar_figure ie dollar_figure percent dr kursh then applied a marketability discount in order to determine the amount of this discount he used the quantitative marketability discount model qmdm that is described in a book written by mr z christopher mercer entitled quantifying marketability discounts the qmdm is an economic model that attempts to relate the present_value of the future returns of an investment in the form of distributions and capital appreciation to the amount an investor is willing to pay for the investment the qmdm incorporates various factors including the expected distribution yield ie the expected annual return through distributions the expected growth rate of value ie the expected growth in the underlying asset value the required holding_period return ie the rate of return on similar investments and the assumed holding_period the qmdm consists of various summary tables in which implied marketability discounts are enumerated for each set of the above four factors as to this case dr kursh assumed the expected growth rate of value to be between and percent dr kursh based this determination on the historical inflation rate he assumed the expected distribution yield to be percent based on the yields for comparable real_estate investments he assumed a required holding_period return of percent this percentage was calculated using the rates of return on publicly_traded_securities as modified by specific characteristics of the particular investment and lastly dr kursh assumed a holding_period of to years from the qmdm tables dr kursh's assumptions produced a marketability discount of percent after applying the 15-percent marketability discount dr kursh concluded that the fair_market_value of the subject limited_partnership_interest on the date of death is dollar_figure dr kursh's analysis is summarized as follows respondent’s expert capitalization approach distributions during dollar_figure percentage interest share of distributions during dollar_figure rounded dollar_figure average yield of comparables plus adjustment for lack of diversity less adjustment for commonality -1 less adjustment for distressed sales percentage yield dollar_figure value of hill house before dollar_figure marketability discount less marketability discount of dollar_figure fair_market_value of the subject dollar_figure limited_partnership_interest analysis and conclusions as described above both experts determined the fair_market_value of the subject limited_partnership_interest and then calculated and applied an appropriate discount to account for the diminished marketability of the interest strictly speaking neither expert computed a minority discount they both computed the fair_market_value of the subject limited_partnership_interest as a minority interest nevertheless it is useful to compare the minority discounts that are implied in the experts’ computations it is also helpful to compare the combined discounts implied in their computations the following schedule shows the values of the subject limited - - partnership_interest and the marketability discounts determined by the experts and the minority discounts and the combined discounts implied by the experts’ computations petitioner’s expert respondent’s expert net asset value of hill house dollar_figure dollar_figure dollar_figure dollar_figure 235-percent share dollar_figure dollar_figure minority discount percentage fmv of the subject interest dollar_figure dollar_figure before marketability discount marketability discount percentage dollar_figure dollar_figure fmv of the subject interest dollar_figure dollar_figure combined discount percentage as shown above the computations of petitioner’s expert imply a combined discount of percent and the computations of respondent’s expert imply a combined discount of percent we do not fully agree with either expert set out below is our view of some of the points about which the parties’ experts disagree and our conclusion regarding the fair_market_value of the subject limited_partnership_interest first we agree with petitioner’s expert that it is appropriate to consider the fair_market_value of the subject limited_partnership_interest as computed under both the net asset value and the capitalization approaches we also agree with petitioner that a weighted average of percent for the capitalization approach and percent for the net asset value approach adequately reflects the attributes of this partnership in estate of andrews v commissioner t c we considered the value of the decedent’s stock in four closely held corporations each of which was engaged principally in the ownership operation and management of commercial real_estate properties in valuing the decedent’s 20-percent stock interest in each of the corporations the parties differed over the weight to be given to earnings and to the net asset value of the corporations the taxpayer argued that the corporations should be characterized as operating companies and greater weight should be placed on earnings and dividend-paying capacity than on net asset values see id pincite the commissioner argued contrary to the government’s position in this case that the corporations were in the nature of investment companies and would be valued by a hypothetical investor based upon a buyer’s right to share in the value - - of the corporation’s underlying net assets see id pincite for that reason the commissioner argued that the corporations should not be valued using earnings and dividend-paying capacity see id in resolving that dispute we stated as follows rlegardless of whether the corporation is seen as primarily an operating company as opposed to an investment_company courts should not restrict consideration to only one approach to valuation such as capitalization of earnings or net asset values certainly the degree to which the corporation is actively engaged in producing income rather than merely holding property for investment should influence the weight to be given to the values arrived at under the different approaches but it should not dictate the use of one approach to the exclusion of all others id pincite citations omitted in this case we do not agree with respondent that the net asset value approach is irrelevant on the ground that a hypothetical buyer of the subject limited_partnership_interest would have no control_over when the underlying property was sold or when the partnership was liquidated the net asset value should still be considered because the value of the underlying real_estate will retain most of its inherent value even if the corporation is not efficient in securing a stream of rental income see id pincite thus - - weight must be given to the net asset value of the partnership’s underlying assets even though a hypothetical buyer of the subject limited_partnership_interest would have no ability to directly realize the value by forcing liguidation see id pincite second we agree with petitioner’s expert that for purposes of computing the fair_market_value of the subject limited_partnership_interest under the capitalization of income approach it is appropriate to use the average of the distributions made during the years through rather than the amount of the distribution as mentioned above paragraph of the partnership_agreement grants the general_partner sole discretion to determine when distributions are made while there is no guaranty that past distributions will reflect the distributions to be made in the future we believe that an average of the distributions over years better reflects the cash distributions that an investor could reasonably anticipate in the future than the distributions made during of dollar_figure an amount that exceeds the 3-year average by dollar_figure we do not agree with respondent’s position that an investor would consider the distributions of dollar_figure to be the minimum future distributions because the final mortgage payment was to be made in date third we agree with respondent’s expert’s use of comparables respondent's expert selected comparables and found the midpoint of the returns of those comparables dollar_figure percent he made three adjustments and arrived pincite percent as the return that an investor would require from hill house on the other hand petitioner’s expert in effect based the yield used in his computation on a single comparable we believe that the use of a single comparable can be problematic and we prefer the approach of respondent’s expert in using a number of comparables cf 92_tc_312 as noted above respondent’s expert did not use the net asset value approach nevertheless using the comparables that respondent’s expert selected it appears that an investor would discount the net asset value of hill house by percent to arrive at the fair_market_value of the subject limited_partnership_interest under the net asset value approach we computed this discount using a - - method similar to the method used by dr kursh in computing the rate of return of dollar_figure percent used in his analysis finally we do not agree with the marketability discount computed by either expert we disagree with the discount computed by dr kursh on the basis of the qmdm model because slight variations in the assumptions used in the model produce dramatic differences in the results for example if the holding_period for the investment were extended from to years the period assumed by dr kursh to to years and the required holding_period return were increased to percent from the return assumed by dr kursh of between to percent the qmdm table produces a 30-percent discount twice the amount of the discount produced using dr kursh's assumptions because the assumptions are not based on hard data anda range of data may be reasonable we did not find the qmdm helpful in this case similarly we disagree with mr siwicki's computation of a marketability discount mr siwicki arrived at an initial marketability discount percent based upon his review of an sec study of unregistered shares of nonreporting over-the-counter companies he increased the - - discount by percent to reflect the perpetual restrictions on this interest and the slim prospect of the interest ever being publicly traded we believe that mr siwicki failed adequately to take into account certain characteristics of the subject limited_partnership_interest that suggest a decrease in the marketability discount these factors include consistent dividends the nature of the underlying assets and a low degree of financial leverage based on all the evidence of record we find that a marketability discount of percent should be applied to the subject limited_partnership_interest valuation based upon the entire record of this case we find the date-of-death fair_market_value of the subject limited_partnership_interest is dollar_figure our analysis is summarized in the following schedule court’s analysis distributions during distributions during distributions during total distributions average annual distributions percentage interest share of average annual distributions average yield of comparables plus adjustment for lack of diversity less adjustment for commonality less adjustment for distressed sales percentage yield -1 - value of hill house before marketability discount weight of capitalization approach fair_market_value of the subject limited_partnership_interest less marketability discount of fair_market_value of the subject limited_partnership_interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure value of apartment complex other assets total liabilities net asset value of hill house percentage interest share of net asset value less discount of approach value of hill house before marketability discount weight of net asset value approach net asset value dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- - based upon the foregoing and concessions decision will be entered under rule
